SUMMARY ORDER

This cause came on to be heard on the record from the United States District Court for the District of Vermont, and was submitted by appellant pro se and by counsel for appellees.
ON CONSIDERATION WHEREOF, it is now hereby ordered, adjudged, and de*615creed that the judgment of said District Court be and it hereby is affirmed substantially for the reasons stated in Judge Sessions’s Order dated October 9, 2001, adopting the Report and Recommendation of Magistrate Judge Niedermeier dated September 18, 2001.
Plaintiffs contentions on this appeal have been waived because he made no objection to the magistrate judge’s Report and Recommendation, and in any event, his contentions have no merit. The judgment of the district court is affirmed.